Title: From Thomas Jefferson to John Wayles Eppes, 28 July 1787
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Jack
Paris July 28. 1787.

The letter which you were so kind as to write to me the 22d. of May 1786. was not delivered to me till the 3d. of May 1787. when it found me in the neighborhood of Marseilles. Before that time you must have taken your degree as mentioned in your letter. Those public testimonies which are earned by merit and not by sollicitation may always be accepted without the imputation of vanity. Of this nature is the degree which your masters proposed to confer on you. I congratulate you sincerely on it. It will be a pleasing event to yourself; it will be the same to your parents and friends, and to none more than to myself. Go on deserving applause, and you will be sure to meet with it: and the way to deserve it is, to be good, and to be industrious. I am sure you will be good, and hope you will be industrious. As to your future plan, I am too distant from you, to advise you on sure grounds. In general I am of opinion that till the age of about sixteen we are best employed on languages. Latin, Greek, French and Spanish, or such of them as we can. After this I think the college of William and Mary the best place, to go there thro’ courses of Mathematics, Natural philosophy in it’s different branches, and Law. Of the languages I have mentioned I think Greek the least useful. Write me word from time to time how you go on. I shall always be glad to assist you with any books you may have occasion for, and you may count with certainty on every service I can ever render you, as well as on the sincere esteem of Dear Jack your’s affectionately,

Th: Jefferson

